Case: 2:21-mj-00050-CMV Doc #: 1 Filed: 01/27/21 Page: 1 of 4 PAGEID #: 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

 

Southern District of Ohio

 

 

 

United States of America )
v. ) zs
Ma'lacha Aaronique Sacajawea BRYANT Case No. hl m Mm “ A) U
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 01/26/2021 in the county of Franklin in the
Southern District of Ohio , the defendant(s) violated:
Code Section Offense Description
21 USC Section 846 Conspiracy to possess with intent to distribute over 500 grams of a mixture or

substance containing a detectable amount of Methamphetamine

This criminal complaint is based on these facts: |

See attached affidavit, which is incorporated by reference.

Continued on the attached sheet.

 

Complainant's signature

Anthony Martin, SA

| Printed name and {i

 

  
 
  

Sworn to before me and signed in my presence.

     
 

Dae: (= 27-21 Li Dp
cite oe
t se re
City and state: Columbus, Ohio Chelsey Vascde
‘ a

 
 

Case: 2:21-mj-00050-CMV Doc #: 1 Filed: 01/27/21 Page: 2 of 4 PAGEID #: 2

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

I, Anthony D. Martin, (hereafter referred to as affiant) being duly sworn depose and state:
INTRODUCTION

I am a Special Agent of the Drug Enforcement Administration (DEA) assigned to the Detroit
Field Division, Columbus District Office. As such, I am an “investigative or law enforcement
officer” of the United States within the meaning of Title 18 U.S.C.§ 2510(7), that is, an officer of
the United States empowered by law to conduct criminal investigations and make arrests for
offenses enumerated in Title 18 U.S.C.§ 2516. Your affiant has been employed by the DEA
since June, 2018. Your affiant is empowered to investigate, to make arrests with or without
warrants and to execute search warrants under the authority of Title 21 U.S.C. § 878.

Prior to being employed by the DEA your affiant was employed by the Ohio State Highway
Patrol from September, 2012 until June, 2018. During this time, your affiant has accumulated the
following training and experience:

(a) I graduated from the DEA Academy located at the FBI Academy, Quantico, Virginia. I
received approximately 16 weeks of specialized narcotics related training. The training
included controlled substances identification, narcotics related investigative techniques,
interview and interrogation training, preparation of search warrants, tactical application
of narcotics enforcement, surveillance and electronic monitoring techniques and money
laundering investigations.

(b) During the course of my law enforcement career I have had experience in debriefing
defendants; interviewing participating witnesses, cooperating individuals and other
persons who have personal knowledge and experience regarding the amassing, spending,
conversion, transportation, distribution, and concealment of records and proceeds of
trafficking in controlled substances.

(c) As a DEA agent an Ohio State Trooper, I have participated in the execution of numerous
search warrants at the residences and businesses of narcotics traffickers, safe houses,
crack houses, and have participated in numerous arrests for drug related offenses. J] have
drafted numerous search warrants.

(d) As a DEA agent, I have participated in investigations targeting individuals and
organizations trafficking heroin, cocaine, cocaine base (“crack”), marijuana,
methamphetamine and other controlled substances as defined in 21 U.S.C.§801.

(e) During the course of my law enforcement career, I have completed the following training;
Ohio State Highway Patrol Training Academy (February 2013), Commercial Motor
Vehicle Criminal Interdiction Training (December 2013), DEA’s Basic Narcotic
Investigator course (September 2016), Motor Vehicle Criminal Interdiction
Association/E] Paso Intelligence Center training (August 2016, August 2017), Ohio
Narcotics Association Regional Coordinating Officers training (October 2016, October

 
 

Case: 2:21-mj-00050-CMV Doc #: 1 Filed: 01/27/21 Page: 3 of 4 PAGEID #: 3

2017), Ohio Narcotics Association Regional Coordinating Officers Basic
Drug/Undercover Investigations course (April 2017), Basic Clandestine Lab (September
2017)

The information set forth in this affidavit comes from your affiant’s personal involvement
in this investigation, as well as information provided to your affiant by other law enforcement
officers. This affidavit is intended to show only that there is sufficient probable cause for the
requested criminal complaint and does not set forth all of my knowledge about this investigation.

PROBABLE CAUSE

1. On January 26, 2021, investigators were conducting parcel inspections at the United
Parcel Service (USP) facility at 2450 Rathmell Road, Obetz, Ohio. During the inspection,
investigators observed a parcel coming from a Jasmine Williams at 1688 S Riley Avenue, Yuma,
Arizona. The recipient of the package was listed as Justin Parker at 1626 Genoa Place,
Columbus, OH 43227-2425.. The parcel was shipped UPS Next Day Service. The shipment date
of the parcel was January 25, 2021, and the expected delivery date was January 26, 2021. The
parcel weighed 32 pounds and costed $295.18, which was paid for in cash.

2. Upon reviewing the package and with a Columbus Police Department K9 alert
investigators applied for and obtained a state of Ohio search warrant for the parcel. The search of
the parcel resulted in the seizure of approximately 12,470 grams of suspected methamphetamine
inside it. The methamphetamine was seized and non drug items were placed in the packaged to
replicate the weight of the seized narcotics and the package was resealed.

3. Investigators in Yuma, Arizona went to the UPS facility where the parcel was sent
from and obtained surveillance footage of the shipper of the parcel.

4, Investigators then applied for and received an anticipatory search warrant for 1626
Genoa Place. An undercover agent (UC) delivered the parcel to 1626 Genoa Place. The parcel
was received by on occupant in the residence. After the parcel was received, investigators
executed the search warrant on 1626 Genoa Place.

5. The search warrant resulted in the additional seizure of approximately 100 grams of
suspected methamphetamine and approximately 44 grams of suspected marijuana. Observed but
not seized were multiple scales.

6. Following the search warrant, information obtained from the arrest of Chazz
REYNOLDS established that REYNOLDS had been receiving parcels of narcotics for Ma'lacha
BRYANT. Information established that the parcel received on January 26, 2021 was the 3rd
parcel that REYNOLDS had received for BRYANT, who was located in Yuma, Arizona and had
sent the package that arrived at 1626 Genoa Place on January 26, 2021. Investigators then
positively identified that surveillance photos that were obtained at the UPS facility where the
parcel was shipped were in fact of BRYANT, and those photos were matched to a state of Ohio

 
Case: 2:21-mj-00050-CMV Doc #: 1 Filed: 01/27/21 Page: 4 of 4 PAGEID #: 4

identification photo of BRYANT. The investigation further confirmed that BRYANT normally
trafficked in methamphetamine.

7. In the evening of January 26, 2021, investigators in Yuma, Arizona arrested BRYANT
on state of Arizona charges. At the time of her arrest, she was the sole occupant of a hotel room.
Investigators further applied for and obtained a search warrant for her hotel room. The search
resulted in the seizure of approximately 7030 grams of suspected methamphetamine that was
packaged in the same way that the methamphetamine was packaged in the seized parcel, 3
phones, | vacuum sealer with vacuum seal bags and a piece of paper that contained the sender
address and the receiver address of the seized parcel. Observed but not seized were multiple
cardboard boxes.

8. Based upon my training, experience and my review of the evidence gathered by agents
and other investigators assigned to this investigation, there is probable cause to believe Ma'lacha
BRYANT and others have violated 21 U.S.C 846, conspiracy to possess with intent to distribute
over 500 grams of methamphetamine. This affidavit is in support of a request for the issuance of
a Federal complaint and arrest warrant for Ma'lacha BRYANT.

Anthony Martin
Special Agent
Drug Enforcement Administration

Subscribed and sworn before me this ¢ ? day of January 27, 2021.

Honorable Chelsey Vascura
Chief United States Magistrate Judge
Southern District of Ohio

 
